—Order, Supreme Court, Bronx County (Michael DeMarco, J.), entered on or about January 19, 2001, which granted plaintiff’s motion to vacate an order, entered on default, granting appellants’ motion for summary judgment dismissing the complaint against them upon the ground that plaintiff had not sustained “serious injury” within the meaning of Insurance Law § 5102 (d), unanimously affirmed, without costs.
No issue is presented as to the reasonableness of the explanation offered by plaintiff for his default in opposing appellants’ summary judgment motion. Accordingly, since plaintiff on his present motion also demonstrated the existence of triable issues as to whether he sustained a serious personal injury within the meaning of Insurance Law § 5102 (d), the motion court properly vacated his default. The physician’s affirmation submitted in support of plaintiff’s motion adequately sets forth objective medical findings with respect to, inter alia, the limitations of motion suffered by plaintiff by reason of injuries sustained in the accident (see, Marquez v New York City Tr. Auth., 259 AD2d 261), and the medical evidence in combination with plaintiff’s affidavit and deposition testimony suffice to establish a triable issue as to whether plaintiff sustained an injury which prevented him from performing substantially all of his daily activities for at least 90 of the 180 days immediately following the accident. Concur—Williams, P.J., Saxe, Buckley, Sullivan and Ellerin, JJ.